Citation Nr: 0705457	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-03 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a substantive appeal has been received as to the 
issue of entitlement to an initial evaluation in excess of 10 
percent for removal of the coccyx.

2.  Whether a substantive appeal has been received as to the 
issue of entitlement to an initial evaluation in excess of 10 
percent for excision of a pilonidal cyst.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to March 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 and February 2004 rating decisions 
of the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for degenerative disc disease of the 
lumbosacral spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A substantive appeal was not received as to the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for removal of the coccyx.  

2.  A substantive appeal was not received as to the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for excision of a pilonidal cyst.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to an initial evaluation in 
excess of 10 percent for removal of the coccyx is not in 
appellate status.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2006).

2.  The issue of entitlement to an initial evaluation in 
excess of 10 percent for excision of a pilonidal cyst is not 
in appellate status.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b).

In a May 2003 rating decision, service connection was granted 
for removal of the coccyx and for residuals of excision of a 
pilonidal cyst.  Both disabilities were assigned 10 percent 
ratings, effective February 27, 2003.  The veteran disagreed 
with the assigned ratings in August 2003.  In February 2004, 
a statement of the case was issued.  In February 2005, a VA 
Form 9 was received which only addressed the issue of 
entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine.

Thereafter, in a November 2006 letter, the veteran was 
notified that a substantive appeal had not been received to 
the issues of an initial evaluation in excess of 10 percent 
for removal of the coccyx and an initial evaluation in excess 
of 10 percent for excision of a pilonidal cyst.  The veteran 
was informed of the pertinent information regarding the lack 
of a substantive appeal and was given an opportunity to 
present argument and evidence as to the issue of whether a 
substantive appeal was received, and also the opportunity to 
request a hearing.  He was given 60 days to reply.

The veteran did not respond to the November 2006 letter.

In light of the foregoing, the Board concludes that the 
issues of an initial evaluation in excess of 10 percent for 
removal of the coccyx and an initial evaluation in excess of 
10 percent for excision of a pilonidal cyst are not in 
appellate status for lack of a substantive appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302 (b).


ORDER

The issue of an initial evaluation in excess of 10 percent 
for removal of the coccyx is dismissed.

The issue of an initial evaluation in excess of 10 percent 
for excision of a pilonidal cyst is dismissed.


REMAND

The veteran is being treated by Dr. D.N.A., Dr. R.J.P., and 
Dr. V.H.C.  The records of these physicians reflect that the 
veteran has been treated, in pertinent part, since 2003.  He 
has reported severe back pain which for which he has been 
prescribed Vicodin.  On his July 2004 VA examination, the 
veteran reported that he was on bedrest for 2 months in the 
past year.  May 2005 correspondence from Dr. D.N.A. showed 
that bedrest of 1-2 weeks had been prescribed due to 
increased back pain.  

During the course of the appeal, the schedular criteria for 
rating the spine was amended once.  Effective September 26, 
2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  Both the former and the amended 
versions are for consideration.  

The veteran's representative asserts that a higher rating is 
warranted based on the criteria which address acute 
exacerbations or flare-ups of disc disease.  Intervertebral 
disc syndrome (preoperatively or postoperatively) may be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  

In this regard, the rating criteria defined an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

The record reflects that the veteran's physician prescribed 
one period of bedrest in May 2005 for 1-2 weeks.  The veteran 
maintains that he was frequently on bedrest prior to that 
time.  However, the Board notes that this bedrest must have 
been prescribed by one of his physicians.  

In light of the foregoing, the veteran's treating physicians 
should be contacted and requested to state when and for how 
long the veteran was on prescribed bedrest from February 27, 
2003, to the current time.  

In addition, the notation from Dr. D.N.A., indicated a 
possible worsening of the veteran's disc disease.  The Board 
finds that the veteran should be afforded a VA examination to 
assess the current level of severity of the veteran's 
degenerative disc disease of the lumbosacral spine.  The 
examiner should provide findings consistent with the 
pertinent versions of the rating schedule.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  After obtaining the appropriate 
medical releases, contact the veteran's 
private physicians, Dr. D.N.A., Dr. 
R.J.P., and Dr. V.H.C.  The physicians 
should be requested to state when and for 
how long the veteran was on prescribed 
bedrest from February 27, 2003, to the 
current time, for his degenerative disc 
disease of the lumbosacral spine.  

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, and extent of the 
veteran's service-connected degenerative 
disc disease of the lumbosacral spine.  
The claims file must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  All indicated tests and 
studies should be performed.  

The examiner should be requested to 
report the range of motion of the low 
back in degrees of arc.  The examiner 
should note that normal ranges of motion 
of the thoracolumbar spine for VA 
purposes are 0 to 90 degrees in flexion, 
0 to 30 degrees in extension, 0 to 30 
degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  All findings and 
diagnoses should be reported in detail.  

If the veteran demonstrates limitation of 
motion, the examiner should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran, results 
in functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning the 
thoracolumbar spine and offer an opinion 
as to whether there is adequate objective 
pathology present to support the 
veteran's subjective complaints.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  

The existence of any ankylosis of the 
spine should also be identified.

The examiner should also assess if the 
veteran has any neurological 
manifestations to include sciatica as 
well as any bowel and bladder complaints.  
If so, these neurological manifestations 
should be identified and the severity 
thereof described in detail.  

If possible, the examiner should indicate 
whether the veteran has had 
incapacitating episodes over the last 12 
months, and, if so, the number of 
episodes and the duration of the 
episodes.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.
The AMC should then readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


